DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8, 9, and 11-15, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and  8-15, of copending Application No. 16/491,103 which was recently allowed. 

Although the claims at issue are not identical, they are not patentably distinct from each other because, as cited below, the claims teach each and every component and read upon the claims in an anticipatory fashion.

Regarding claims 1-3, and 11, App. No. 16/491,103 teaches a process for producing the curing agent as claimed in claim 1, wherein an amine mixture comprising at least one amine of 
    PNG
    media_image1.png
    178
    314
    media_image1.png
    Greyscale
(See claim 8), where A1 is an alkylene radical which has 6 to 15 carbon atoms and optionally has cyclic components and optionally secondary or tertiary amino groups, A2 is an alkylene radical different than A1 and that has 2 to 10 carbon atoms, Y is an alkyl or cycloalkyl or aralkyl radical having 1 to 20 carbon atoms, Z is a (p+q)-valent hydrocarbyl radical optionally containing ether oxygen and having a molecular weight in the range from 56 to 1,500 g/mol, and p and q are independently 1 or 2 or 3 and (p+q) is 2 or 3 or 4. (See claim 1), and wherein the amine of the formula (III) used in the process and any amine of the formula (IIIa) additionally present are part of a reaction mixture from the partial alkylation of at least one amine of the formula A2(NH2)2 with at least one alkylating agent. (Claim 11).
Regarding claim 4, App. No. 16/491,103 teaches wherein the amine mixture used in the process additionally comprises at least one dialkylated amine of the formula (IIIa). Y--NH-A.sup.2-NH--Y (IIIa). (Claim 10).


    PNG
    media_image2.png
    71
    63
    media_image2.png
    Greyscale
where R1 is a hydrogen radical or is methyl or phenyl, and R2 is a five- or six- or seven-membered cycloalkyl or aryl radical which has 4 to 7 carbon atoms and is optionally alkyl-substituted, (Claim 5), and wherein Y is selected from the group consisting of 2-ethylhexyl, 2-phenylethyl, cyclohexylmethyl, benzyl, 1-phenylethyl and 1-naphthylmethyl. (Claim 6).
Regarding claims 8 and 9, App. No. 16/491,103 teaches wherein the molar ratio of the sum total of amine of the formula (II) and amine of the formula (III) relative to the epoxy groups is in the range from 1.5/1 to 15/1. (Claim 9).

Regarding claims 12, App. No. 16/491,103 teaches a reaction product from the process as claimed in claim 8. (Claim 12).

Regarding claims 13-15, App. No. 16/491,103 teaches an epoxy resin composition comprising a resin component comprising at least one epoxy resin and a curing agent component comprising the curing agent as claimed in claim 1, (claim 13), a method comprising applying the epoxy resin composition as claimed in claim 13 as a coating onto a substrate, (claim 14), and a cured composition obtained from the curing of an epoxy resin composition as claimed in claim 13. (Claim 15).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, and 5, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, claim 4 recites “wherein the amine mixture, as well as at least one monoalkylated amine of the formula (II) in which X is a hydrogen radical, additionally contains at least one dialkylated amine of formula (II) in which X is Y.” There seems to be a typographical/grammatical error which causes the claim to be unclear as to what of formula (II) does the amine mixture contain. 
It seems that the Applicant means to claim wherein the at least one alkylated amine comprises at least one monoalkylated amine of the formula (II) in which X is a hydrogen radical and at least one dialkylated amine of formula (II) in which X is Y.

Regarding claim 5, claim 5 recites “R2 is a five- or six- or seven-membered cycloalkyl or aryl radical which has 4 to 7 carbon atoms and is optionally alkyl-substituted.” There appears to be a grammatical/typographical error which makes the claim unclear. In this case, it is unclear how a 5-7 membered cycloalkyl or aryl radical can also have 4-7 carbon atoms. 

Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable either if rewritten in independent form including all of the limitations of the base claim and any intervening claims or if the above double patenting rejections are overcome with a terminal disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art is US 2016/0177125 A1 to Flosser et al. (hereinafter Flosser). Flosser teaches the curing agent comprising an adduct of a diglycidyl ether of bisphenol with a first polyamine and a second polyamine. (See abstract). Flosser does not teach the alkylated amine having formula (II).
The second closest prior art is US 2015/0337076 A1 to Kasemi et al. (hereinafter Kasemi). Kasemi teaches a curing agent comprising at least one adduct of a primary diamine and an aromatic monoepoxide, at least one primary diamine, and at least one secondary amine (See abstract). Kasemi does not teach wherein the adduct also contains the alkylated amine of formula (II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766